 NEW YORK MAILERS' UNION NO. 6, ITU, AFL-CIO573when reached?However, that requirement, in Section 8(d) quoted below, is im-mediately followed by: "but such obligation does not compel either party to agreeto a proposal or require the making of a concession."Since the law does not specifically prohibit an employer from refusing to make"concessions"-so long as he negotiates "in good faith" on mandatory issues-anddoes not specifically require each party in group negotiations to come to an identicalagreement, recourse is necessary to the Board and court interpretations of that law.The Trial Examiner has considered fully the opposing arguments in the severalbriefs, and the many cases cited.None of the cited cases present facts identical withthose established here, as viewed by the Trial Examiner. It appears that in mostcases,wherein direct violation of the language of the law was not found, the Board'spolicy has been to weigh each case on its own merits, and to apply-in effect if notin specific terms-the test of "good faith bargaining."It is this test which the Trial Examiner applies in this case, as was done inN.L.R.B.v. Insurance Agents' International Union (Prudential Insurance Co.),361 U.S. 477,where good-faith bargaining by a labor organization was the chief issue.From the beginning of negotiations in the fall of 1961 Kroger's representatives atthe group bargaining maintained, and made known to the union representatives, thatthey would not yield to the demand the pension provisions be included in any contractthey signed.They did not refuse to discuss or "negotiate" the issue, so far as therecord reveals, and as previously noted General Counsel does not so contend.Theydid, however, decline to make any concession on the point of including the provisionin a contract, a privilege which the Act accords to any party to negotiations.And, asfound, Kroger representatives continued to meet with union officials, seeking solutionto the problems, after other employers had yielded to the union demands.The Trial Examiner has normal respect for the "voice of dissent," whether utteredby an individual, an employer, or a union representative.And he believes the conductof Kroger in this case to have been no more than an exercise of this privilege.Nomendacity was exhibited by that Respondent's representatives, nothing in their state-inentsto union officials could reasonably be interpreted as indicating that they wouldagree to be bound by what other employers agreed to on the pension issue.Theyrecanted in no fashion from any agreement previously made by them either ex-pressly or by implication, during the 1961-62 negotiations.As to the Union's expressed contention, in which General Counsel apparently joins,to the effect that majority rule must prevail in such group bargaining, the TrialExaminerfinds no specific support for it in Board decisions.In short, the Trial Examiner concludes and finds that the evidence in this recorddoes not establish that in its 1961-62 negotiations with the Charging Unions theRespondent manifested bad faith, or that it refused to bargain in violation of Sec-tion 8(a) (5) and (1) of the Act.It will therefore be recommended that the complaint be dismissed in its entirety.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law,the TrialExaminer recommends that the complaint in this case be dismissed in its entirety.Section 8(d) requires"the execution of a written contract incorporating any agree-ment reached if requested by either party."New York Mailers'Union No. 6, International TypographicalUnion,AFL-CIOandNews Syndicate Co., Inc.Case No. 2-CD-235.March 18, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act following acharge filed by News Syndicate Co., Inc., herein called the Company,alleging that New York Mailers' Union No. 6, International Typo-141 NLRB No. 49. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDgraphical Union, AFL-CIO, herein called Mailers, engaged inillegalconduct with respect to the Company's employees in order to force achange in work assignment as between members of theMailers andmembers of Newspaper and Mail Deliverers' Union of New York andVicinity, Independent, herein called Deliverers.A duly scheduledhearing was held before George F. Mclnerny, hearing officer, onMarch 27 and 29 and on April 17, 1962. All parties appeared at thehearing and were afforded full opportunity to be heard,to examine andcross-examinewitnesses, and adduceevidencebearing onthe issues.'The rulings of the hearing officermadeat the hearing are free fromprejudical error and are hereby affirmed.Thereafter, the Companyand the Deliverers filed briefs which have been duly considered bythe Board.Pursuant to Section 3 (b) of the Act, the Boardhas delegated itspowers in connection with thiscaseto a three-member panel[Chair-man McCulloch and Members Rodgers and Fanning].Upon the entire record in thiscase,the Board makes the followingfindings :1.The Company is the publisher of the New York DailyNews, withpublishing operations in New York City;its newspapersare sold bothwithin and without the State of New York. The Board's jurisdictionis not contested, and the Board has previouslyassertedjurisdictionoverthe Company in severalcases,includingPaperhandlers' &Straighteners' Union No. 1, International Printing Pressmen & As-sistants'Union, AFL-CIO (News Syndicate Co., Inc.),124 NLRB738.Accordingly, we find that the Companyis engaged in commercewithin the meaning of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.2.The Mailers and Deliverers are labororganizationswithin themeaning of the Act.3.The dispute :A. The work in disputeThe Company recently mechanized the mailroom operation of stack-ing, tying, and transporting newspapers as they came off the press.The operation begins with the stacker itself, which counts and stacksthe bundles.The bundles move along a conveyor or Jampol belt toa "jogger" which straightens the bundles, and then to an in-line feederwhich inserts the stacked bundles at specific intervals into the wire-tying machine.After being tied, the bundles move along conveyorbelts#1 and #2 to the loading platform where trucks take them todelivery points.The disputed work is the operation of the control'This casewas consolidated for hearing by the RegionalDirectorwith Cases Noe.2-CD-233-1 and 2-CD-233-2 (141 NLRB 578). However, for convenience of treatment,the cases are herebyseveredfor purposesof decision NEW YORK MAILERS' UNION NO. 6, ITU, AFL-CIO575buttons which activate and regulate the Jampol belt, "jogger," and in-line feeder duringcity runs?B. Evidence of illegal conductOn the evening of February 9, 1962, the Company attempted toutilize the stacker and allied equipment on a city run.The mailer whooperated the wire-tying machine on the just concluded mail run wasassigned by the Company to a position in the mailroom on the loadingplatform side of the wire-tyer and somewhat removed from the wire-tyer and the adjacent in-line feeder which houses the buttons whichcontrol the Jampol belt, "jogger," and in-line feeder.The Companyassigned the mailer to this position from which he was to check andcount the bundles as they left the wire-tying machine.The mailer,however, objected to this assignment, and Thomas M. Laura, presidentof the Mailers, came to the mailroom and expressed his convictionthat the buttons controlling the Jampol belt were within the workjurisdiction of the Mailers, and therefore the proper positioning ofthe mailer was near the control buttons, for otherwise they would beoperated by a deliverer, who was stationed at a point closer to the con-trol buttons.He indicated further that he would strike the operationif any deliverer attempted to operate the button controlling the Jampolbelt.An injunction against the Mailers was issued by the U.S. DistrictCourt for the Southern District of New York on April 6, 1962.C. Contentions of the partiesThe Deliverers Union initially contended that it was entitled toperform the disputed work by virtue of its work jurisdiction as de-scribed in its contract with the Company. In addition, the Deliverersrelied upon past practice in the mailroom whereby it claims a geo-graphical work jurisdiction over the operation of any equipment onthe loading platform (south) side of a certain line of building pillarsrunning east and west within the mailroom. Since the in-line feeder,which houses the buttons which operate the Jampol belt, are nowlocated south of this imaginary line, the Deliverers contended that ithad a traditional and historical jurisdiction over the operation of theJampol belt, the "jogger," and in-line feeder as well.The Deliverers,however, have modified this position in their brief to the Board, andpresently indicated a willingness to abide by the results of an arbitra-tion of the issue under the Deliverers contract in which ImpartialChairman Moskowitz decided as follows :Newspapers which are destined for delivery to retailerswithin New YorkCity con-stitute what is known asa oily run,as opposed to newspapers destinedfor delivery out-side New York City to wholesalers, which are generally referred to asmail runs.Juris-dictionover the operation of this equipment on mailruns is not indispute. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The claim of the Union for jurisdiction of the operation ofthe Jampol belt, "jogger," and in-line feeder and control of thebuttons activating said equipment on Press No. 1 on city runs atthe New York plant of the Publisher is denied.2.Since the Union has jurisdiction of the wire-tying machineon the No. 1 Press line on city runs, the Union is entitled to juris-diction over the pusher arm on city runs, and such jurisdictionis granted.'The Mailers takes the position that they are entitled to operate allthe buttons which control any of the machines on thepressor stackerside of the wire-tying machine including the Jampol belt, "jogger,"and in-line feeder.The Company originally contended that deliverers were entitled toperform the disputed work, but the record, and the Company's briefshow that it has altered this position and now agrees that the dis-puted work properly belongs to mailer employees under the Mailerscontract with the Company.D. Applicability of the statuteThe charges which were duly investigated by the Regional Directoralleged violation of Section 8 (b) (4) (D) of the Act, and the RegionalDirector was satisfied upon the basis of such investigation that therewas reasonable cause to believe that a violation had been committed.On the basis of the entire record, we find that there was reasonablecause to believe that a violation of Section 8(b) (4) (D) has occurredand that the dispute is properly before the Board for determinationunder Section 10 (k).E.Merits of the disputePrior to the introduction of the stacker and its allied equipment, theoperation of stacking newspapers and pushing these newspapers alonga table to the wire-tying machine, was performed by mailers onboth mail and city runs.Despite the fact that on cityruns adelivereroperated the wire-tying machine, deliverers did not perform any ofthe manual work of moving newspapers from the press to the wire-tying machine. Both the Mailers contract and the Deliverers contractprovides, in substance, that when a mailroom operation within eitherof its jurisdictions becomes mechanized, that Union shall retain juris-diction of the operation so mechanized. In the instant case, the recordestablishes quite clearly that prior to the automated operation, theaThe question of the pusher arm is not specifically litigated on the record,however, wenote thatMr Moskowitzawarded the pusher arm control to the Deliverers on a basis ofthe manual past practice in the mailroom,and that the Company in its brief, accepts theMoskowitz determination. NEW YORK MAILERS' UNION NO. 6, ITU, AFL-CIO577movement of newspapers from the presses to the wire-tying machineswas performed by mailers on city runs as well as mail runs.Clearly, both the Mailers and the Company interpreted the jurisdic-tional scope of their contracts in this manner, and the Deliverers haveacquiesced in this interpretation for many years.The Company after an initial opposition, now concurs with theMailers position and is willing to assign the automated job duties asthey had been performed prior to the automation.Likewise, theDeliverers no longer contest the jurisdictional right of mailers toperform the disputed work since they are now willing to abide bythe decision of Arbitrator Moskowitz which denied them jurisdictionof the disputed work.In summary, it appears thatmailershad performed the operationwhen that operation had been performed manually.The Mailerscontract in effect preserves the Mailers jurisdiction over the operationin the event that it became automated, and nothing in the Delivererscontract with the Company justifies an award of the disputed workto deliverer employees.In effect, both contracts provide that thetraditional lines of jurisdiction should be the basis of workassignmentswhenever machinery replaces the manual operation.Actually, thisincorporates into the contract the factor of traditional and historicaljurisdiction.The Company is now willing to assign the disputedwork to Mailers and the Deliverers apparently do not intend toprotest the right of the mailers to perform the disputed work sincetheir current position is that they will abide by the decision of arbitra-tor Moskowitz wherein he denied them the disputed work.In these circumstances, particularly where mailers had manuallyperformed the now automated operation, we shall determine the disputeby assigning the disputed work of operating the control buttons forthe Jampol belt, "jogger," and in-line feeder to mailers on city runs ofthe Company's newspapers.4Our present determination is limitedto the particular controversy which gaveriseto these proceedings.In making the determination,we are assigningthe disputed work tomailers who are represented by theMailersUnion and not to thatUnion or its members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthe case, the Board makes the following decision and determinationpursuant to Section 10(k) of the Act:'SeeNew YorkMailers' Union No. 6, International TypographicalUnion, AFL-CIO(The New YorkTimes Company),137 NLRB 665,and Local4, International Brotherhoodof ElectricalWorkers, AFL-CIO (ThePulitzer Publishing Company),138 NLRB 335. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees engaged as mailers, currently represented by New YorkMailers'Union No. 6, International Typographical Union, AFL-CIO,are entitled to operate the buttons which control the Jampol belt,"jogger," and in-line feeder, during city runs of News Syndicate Co.,Inc., newspapers.Newspaper and Mail Deliverers'Union of New York andVicinity,IndependentandNews Syndicate Co., Inc.New York Mailers'Union No. 6, International TypographicalUnion,AFL-CIOandNews Syndicate Co., Inc.Cases Nos.2-CD-233-1 and 2-CD-9233-92.March 18, 1963DECISION AND DETERMINATION OF DISPUTEThis is a consolidated proceeding under Section 10(k) of the Actfollowing charges filed by News Syndicate Co., Inc., herein calledthe Company.' One of the charges is against Newspaper and MailDeliverers'Union of New York and Vicinity, Independent, hereincalled the Deliverers, and alleges that the Deliverers engaged in illegalconduct with respect to the Company's employees in order to force achange in work assignment as between members of the Deliverersand members of New York Mailers' Union No. 6, International Ty-pographical Union, AFL-CIO, herein called the Mailers.The othercharge, against the Mailers involves the same work dispute and allegesthat the Mailers engaged in like illegal conduct for the purpose of forc-ing the Company to assign the work to members of the Mailers insteadof to members of the Deliverers.A duly scheduled hearing was heldbefore George F. Mclnerny, hearing officer, 'on March 27 and 29 andon April 17, 1962.All parties appeared at the hearing and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and adduce evidence bearing on the issues. The rulings ofthe hearing officer made at the hearing are free from prejudicial errorand are hereby affirmed.Thereafter, the Company and the Deliverersfiled briefs which have been duly considered by the Board.Pursuant to Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chair-man McCulloch and Members Rodgers and Fanning].Upon the entire record in this case, the Board makes the followingfindings :1.The Company is the publisher of the New York Daily News,with publishing operations in New York City; its newspapers are sold1A thirdcase(Case No. 2-CD-235)Involving the same parties,was consolidated forhearing by the Regional Directorwith the twoabove-captioned cases.However, thatdispute is treated separately inNew York Mailers' Union No. 6, International Typo-graphical Union,APL-010 (News Syndicate Co., Inc.),141 NLRB No. 49.141 NLRB No. 50.